18 So.3d 1261 (2009)
Walter CURRY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2345.
District Court of Appeal of Florida, Third District.
October 14, 2009.
Carlos J. Martinez, Public Defender, and Harvey J. Sepler, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Nicholas Merlin, Assistant Attorney General, for appellee.
Before COPE and GERSTEN, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Baugh v. State, 961 So.2d 198, 204 (Fla.2007) ("There is sufficient evidence to sustain a conviction if, after viewing the evidence in the light most favorable to the State, a rational trier of fact could find the existence of the elements of the crime beyond a reasonable doubt."); T.H. v. State, 899 So.2d 504 (Fla. 2d DCA 2005) (holding that sufficient evidence established that automobile recovered was same automobile stolen from victim).